Appeal by the defendant from a judgment of the County Court, Orange County (Phillips, J.), rendered July 23, 1992, convicting him of murder in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the matter is remitted to the County Court, Orange County, for a hearing in accordance herewith, and the appeal is held in abeyance in the interim. The County Court, Orange County, shall file its report with all convenient speed.
On December 17, 1991, the defendant pleaded guilty to two counts of murder in the second degree, with the agreement that if he cooperated with the People and testified against his *539codefendant, the People would recommend concurrent sentences of less than the maximum term. On July 23, 1992, the defendant appeared for sentencing. At this time, however, the prosecutor claimed that the defendant had failed to cooperate according to the plea agreement. Although he had initially testified against the codefendant, he later recanted his testimony. The defendant alleged that his life had been threatened in jail prior to the recantation, and that the People had failed to protect him, even though they knew he was receiving threats against his life. The prosecutor also made statements at the time of sentencing which indicated that the People had, at some point in time, become aware of the alleged threats.
Under the circumstances, we direct that the County Court hold a hearing on the defendant’s allegations that his recantation was the product of threats against his life. In addition, the court should particularly explore the issue of if and when the People became aware of the alleged threats and what response they took thereto. Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.